JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed September 14, 2011 and March 29, 2012, be affirmed. Pursuant to Federal Rule of Civil Procedure 12(b)(6), the district court properly dismissed the claims for fraud, breach of contract, and tortious interference with a contract because the complaint fails to state a claim upon which relief can be granted. See Stovell v. James, 810 F.Supp.2d 237 (D.D.C.2011). Because appellant’s briefs do not address the disposition of the defamation claims, appellant has forfeited any challenge to that ruling on appeal. See Dunkin’ Donuts Mid-Atl. Distrib. Ctr., Inc. v. NLRB, 363 F.3d 437, 441 (D.C.Cir.2004).
Furthermore, the district court did not abuse its discretion by denying appellant’s motion for relief from the judgment under Rule 60(b), see Smalls v. United States, 471 F.3d 186, 191 (D.C.Cir.2006), or denying leave to file the second amended complaint, see Hettinga v. United States, 677 F.3d 471, 480 (D.C.Cir.2012) (per curiam) (“A district court may deny a motion to amend a complaint as futile if the proposed claim would not survive a motion to dismiss.”). See Stovell v. James, 849 F.Supp.2d 43 (D.D.C.2012).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.